POWER OF ATTORNEY I, the undersigned Director and/or Officer of ArvinMeritor, Inc., an Indiana corporation (the “Company”), hereby constitute VERNON G. BAKER, II, and BARBARA NOVAK, and each of them singly, my true and lawful attorneys with full power to them and each of them to sign for me, and in my name and in the capacity or capacities indicated below, one or more Registration Statements on Form S-8 registering under the Securities Act of 1933, as amended, securities to be sold under the ArvinMeritor, Inc. 2010 Long-Term Incentive Plan, and any and all amendments (including post-effective amendments) and supplements to such Registration Statements. Signature Title Date Chairman of the Board, Chief Executive /S/ Charles G. McClure, Jr. Officer and President (principal November 6, 2009 Charles G. McClure, Jr. executive officer) and Director /S/ Joseph B. Anderson, Jr. Joseph B. Anderson, Jr. Director November 6, 2009 /s/ Rhonda L. Brooks Rhonda L. Brooks Director November 6, 2009 /s/ David W. Devonshire David W. Devonshire Director November 6, 2009 /s/ Ivor J. Evans Ivor J. Evans Director November 6, 2009 /s/ Victoria B. Jackson Victoria B. Jackson Director November 6, 2009 /s/ James E. Marley James E. Marley Director November 6, 2009 /s/ William R. Newlin William R. Newlin Director November 6, 2009 /s/ Steve G. Rothmeier Steven G. Rothmeier Director November 6, 2009 /s/ Jeffrey A. Craig Senior Vice President and Jeffrey A. Craig Chief Financial Officer November 6, 2009 (principal financial officer) * Note: signature of former controller redacted. Signature of current controller on following page. POWER OF ATTORNEY I, the undersigned Director and/or Officer of ArvinMeritor, Inc., an Indiana corporation (the “Company”), hereby constitute VERNON G. BAKER, II, and BARBARA NOVAK, and each of them singly, my true and lawful attorneys with full power to them and each of them to sign for me, and in my name and in the capacity or capacities indicated below, one or more Registration Statements on Form S-8 registering under the Securities Act of 1933, as amended, securities to be sold under the ArvinMeritor, Inc. 2010 Long-Term Incentive Plan, and any and all amendments (including post-effective amendments) and supplements to such Registration Statements. Signature Title Date /s/ Kevin Nowlan Kevin Nowlan Controller January 11, 2011 (principal accounting officer) 2
